DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder JR. et al. (U.S. PGPub. 2008/0045342), hereinafter Crowder, in view of Campbell (U.S. PGPub. 2009/0220078). 

	Regarding claim 1, Crowder teaches An information processing apparatus comprising:
	circuitry configured to (Crowder, Paragraph [0048], see “With reference to FIG. 2, a block diagram illustrates components 50 of the gaming machine 10 capable of authentication before and during use of the gaming machine 10…These components include, without limitation, one or more processors…”, where “gaming machine 10” is being read as an information processing apparatus and where “processor” is being read as comprising circuitry):
	create in one or more memories, a partition in a verification target area for verifying integrity and authenticity and a partition in a non-verification target area for not verifying the integrity and authenticity (Crowder, Paragraph [0017], see “…a component is authenticated as or within partitions on the hard disk device…the hard disk device contains multiple partitions containing, for example, the Linux operating system, gaming libraries and executables, and multiple games with each game being placed within a separate partition. During boot up, the manifest for the partitions is authenticated using PVSSR algorithm, and then each partition is authenticated when it is mounted or loaded by the operating system…Then the libraries are authenticated and loaded. Only the games that are active need to have their respective partitions authenticated and loaded…For example, and not by way of limitation, if a hard drive has 100 game partitions, but only 10 games are active, then only the 10 game partitions of the active games need to be authenticated at boot time”, where “hard disk device” is being read as one or more memories, where “if a hard drive has 100 game partitions, but only 10 games are active, then only the 10 game partitions of the active games need to be authenticated at boot time” is being read as having a verification target area and a non-verification target area, where “active games” is being read as being included in a partition in a verification target area, and where the inactive games are read as being included in a non-verification target area, due to the active games undergoing an integrity and authenticity check, and where each game is placed within a separate partition);
	store a  (Crowder, Paragraph [0045], see “…Each manifest includes a list of file records, wherein each record contains the name of a file stored on the hard disk device, and a signature value derived from the contents of the file on a device”, where “each manifest includes a list of file records” is being read as comprising a file, where “signature value” is being read as authentication data, where “hard disk device” is being read as one or more memories, wherein a file (file records) and authentication data (signature value) is stored in a partition in the verification target area of one or more memories (hard disk device));
	verify a signature of the  (Crowder, Paragraph [0122], see “…the manifest partition is a list of files and their associated signature values, with a digital signature at the end of the partition, so that the entire partition is authenticated before loading”, where “signature values” is being read as authentication data associated with each file, where “digital signature” is being read as a signature, where a signature (digital signature) of the file is verified using the file and the authentication data (signature values) stored in the partition in the verification target area of the one or more memories (hard disk drive)) (Crowder, Paragraph [0128], discusses an embodiment related to utilization both the signature values of the files (authentication data) and the signature itself); 
	
	Crowder does not teach the following limitation(s) as taught by Campbell: store a compressed file and authentication data created from the compressed file in the partition in the verification target area of the one or more memories (Campbell, Paragraph [0056], see “FIG. 6 illustrates a nonvolatile memory of a gaming machine used for on-the-fly encryption of data that is not preloaded on a secondary storage of the gaming machine…The nonvolatile memory 600 includes compressed files 601, game executable(s) 602…”, where “nonvolatile memory 600” is analogous to a memory comprising the verification target area, where the nonvolatile memory stores compressed files);
	verify a signature of the compressed file using the compressed file and the authentication data stored in the partition in the verification target area of the one or more memories (Campbell, Paragraph [0077], see “…the compressed files are verified…the compressed files 601 may include a digital signature appended thereto…the installation module 237 may verify the compressed files 601 based on the digital signature…”, where a signature (digital signature) of the compressed file is verified); and
	based on a successful result of the signature verification, decompress, and expand the compressed file to the partition in the non-verification target area of the one or more memories (Campbell, FIG. 8, see “812”, “814”, “816”, where in steps “812” and “814”, the signature is verified and where in step “816”, based on a successful result of the signature verification, the file is decompressed and expanded into the non-verification target area of the one or more memories, where “secondary storage” is analogous to the non-verification target area of the one or more memories) (Campbell, Paragraph [0078], see “…the installation module 237 may verify the on-the-fly encryption data 608 based on the digital signature. While block 812 and block 814 described the verification of the compressed file and the on-the-fly encryption data as two separate operations, in some embodiments, the compressed file and the on-the-fly encryption data may be verified together based on the digital signature 612…the installation module 237 may generate a digital signature for the data stored in the nonvolatile memory 600 and compare the digital signature to the digital signature 612…”) (Campbell, Paragraph [0079], see “At block 816, file ‘X’ is decompressed to the secondary storage…the installation module 237 may decompress file ‘X’ of the compressed files 601 for installation into the secondary storage 208”, where “secondary storage 208” is analogous to a memory comprising the non-verification target area, where based on a successful result of the signature verification, the compressed file is decompressed to the partition in the non-verification target area of the one or more memories (secondary storage 208)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data integrity and non-repudiation, disclosed of Crowder, by implementing techniques for on-the-fly encryption on a gaming machine, comprising of verifying a signature of a compressed file and based on a successful result of the signature verification, decompressing and expanding the compressed file into a separate memory disclosed of Campbell.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of verifying a signature of a compressed file and based on a successful result of the signature verification, decompressing and expanding the compressed file into a separate memory. This allows for better security management by verifying a digital signature of a compressed file before decompressing the file and loading it onto a secure memory. Campbell is deemed as analogous art due to the art disclosing techniques for verifying a signature of a compressed file and decompressing the compressed file into a specific memory based on a successful result of the signature verification (Campbell, Paragraphs [0078 – 0079]). 

	Regarding claim 2, Crowder as modified by Campbell teaches The information processing apparatus of claim 1, wherein
	when each partition in the verification target area is set according to a type of file system (Crowder, Paragraph [0077], see “Whether remote or local, hard disk or solid state, for each media storage device, the BIOS reads the manifests…since the manifests are stored in a EXT2 Linux file system on the partition 110, the BIOS is programmed to read this file system so that it can open the root directory, subdirectories, and files within the subdirectories. The BIOS starts at the root directory for the manifest partition 110a and performs a depth first recursive search for all manifest files that have the “.mfst” suffix. Every manifest file found is then authenticated by the BIOS”, where “EXT2” is being read as a type of file system, and where each manifest (i.e., comprised on the partition) is set according to the type of file system (i.e., in this case, EXT2 Linux file system)), the circuitry creates the partition in the verification target area according to a type of file system that manages the partition (Crowder, Fig. 2, see “110”, “150”, “160”, which depict different storage medias, each comprising a plurality of partitions, wherein the partitions are created according to a type of file system that manages the partition, in this case, EXT2 Linux file system) (Paragraph [0052], see “…a /manifests partition 110a is an EXT2 Linux file system that is designed to hold the manifest files that are associated with other files stored on the remaining media partitions”, where the EXT2 file system creates and divides the logical partitions that it occupies into block groups). 

	Regarding claim 3, Crowder as modified by Campbell teaches The information processing apparatus of claim 1, wherein
	when each partition in the verification target area is set according to identification information allocated to each partition (Crowder, Paragraph [0049], see “…each of the components 50 have embedded or loaded in them identification numbers or strings that can be accessed by the processor 60, including the processor 60 itself, which are utilized for authenticated as explained below. In embodiment, the components that are data files each use their file path and name as their identification number or string”, where “the components that are data files each use their file path and name as their identification number or string” is being read as each partition is set according to identification information allocated to each partition, where “file path and name” is being read as identification information allocated to each partition), the circuitry creates the partition in the verification target area according to the identification information allocated to the partition (Crowder, Fig. 2, see “110”, “150”, “160”, which depicts different storage medias, each comprising a plurality of partitions, wherein the circuitry creates the partition in the target area according to the identification information allocated to the partition, where in this example, “/os1”, “/os2”, “/download”, “/games” represent a specific partition, which are created according to the identification information allocated to the partition). 

	Regarding claim 5, Crowder teaches The information processing apparatus of claim 1, wherein
	the circuitry is further configured to verify the signature of the  (Crowder, Paragraph [0065], see “…the BIOS is the first program to start when the gaming machine is powered on”) (Crowder, Paragraph [0077], see “…Whether remote or local, hard disk or solid state, for each media storage device, the BIOS reads the manifests…the manifests are read from a first partition 110 located on a hard disk device 100…since the manifests are stored in a EXT2 Linux file system on the partition 110, the BIOS is programmed to read this file system so that it can open the root directory, subdirectories, and files within the subdirectories. The BIOS starts at the root directory for the manifest partition 110a and performs a depth first recursive search for all manifest files that have the “.mfst” suffix. Every manifest file found is then authenticated by the BIOS”, where “Every manifest file found is then authenticated by the BIOS” is being read as the circuitry being configured to verify the signature of the file (due to authentication disclosed by Crowder involving verification of signatures) when the information processing apparatus (gaming machine) is started (or powered on), due to the BIOS being the first program to start when the gaming machine is powered on). 
	Crowder does not teach the following limitation(s) as taught by Campbell: the circuitry is further configured to verify the signature of the compressed file when the information processing apparatus is started (Campbell, Paragraph [0077], see “…the compressed files are verified…the compressed files 601 may include a digital signature appended thereto…the installation module 237 may verify the compressed files 601 based on the digital signature…”, where a signature (digital signature) of the compressed file is verified).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data integrity and non-repudiation, disclosed of Crowder, by implementing techniques for on-the-fly encryption on a gaming machine, comprising of verifying a signature of a compressed file, disclosed of Campbell. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of verifying a signature of a compressed file. This allows for better security management by verifying a digital signature of a compressed file before decompressing the file and loading it onto a secure memory. Campbell is deemed as analogous art due to the art disclosing techniques for verifying a signature of a compressed file before decompressing the compressed file into a specific memory based on a successful result of the signature verification (Campbell, Paragraphs [0077]).  

	Regarding claim 6, Crowder does not teach the following limitation(s) as taught by Campbell: The information processing apparatus of claim 1, wherein
	the circuitry is further configured to cancel decompression and expansion of the compressed file when the signature verification failed (Campbell, FIG. 8, see “812”, “814”, “816”, “824”, where in steps “812” and “814” the signature verification is performed, and the compressed file is only decompressed and expanded when the signature verification process is successful. In other words, when the signature verification fails (steps 812 and/or 814 result in a NO), the gaming machine is moved to an inoperative step whilst skipping (and/or canceling) the step of decompression and expansion of the compressed file). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data integrity and non-repudiation, disclosed of Crowder, by implementing techniques for on-the-fly encryption on a gaming machine, comprising of canceling decompression and expansion of the compressed file when the signature verification fails, disclosed of Campbell. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of canceling decompression and expansion of the compressed file when the signature verification fails. This allows for better security management, as well as a more organized use of processing power, by limiting the need to decompress a file if a signature verification fails. That way, the system can also associate a decompressed file as an authentic file in the system with some regard. Campbell is deemed as analogous art due to the art disclosing techniques for canceling decompression and expansion of a compressed file when the signature verification fails (Campbell, FIG. 8).   

Regarding claim 7, Crowder teaches An information processing method comprising (Crowder, Paragraph [0048], see “With reference to FIG. 2, a block diagram illustrates components 50 of the gaming machine 10 capable of authentication before and during use of the gaming machine 10…These components include, without limitation, one or more processors…”, where “gaming machine 10” is being read as an information processing apparatus):
creating in one or more memories, a partition of a verification target area for verifying integrity and authenticity and a partition of a non-verification target area that does not verify the integrity and authenticity (Crowder, Paragraph [0017], see “…a component is authenticated as or within partitions on the hard disk device…the hard disk device contains multiple partitions containing, for example, the Linux operating system, gaming libraries and executables, and multiple games with each game being placed within a separate partition. During boot up, the manifest for the partitions is authenticated using PVSSR algorithm, and then each partition is authenticated when it is mounted or loaded by the operating system…Then the libraries are authenticated and loaded. Only the games that are active need to have their respective partitions authenticated and loaded…For example, and not by way of limitation, if a hard drive has 100 game partitions, but only 10 games are active, then only the 10 game partitions of the active games need to be authenticated at boot time”, where “hard disk device” is being read as one or more memories, where “if a hard drive has 100 game partitions, but only 10 games are active, then only the 10 game partitions of the active games need to be authenticated at boot time” is being read as having a verification target area and a non-verification target area, where “active games” is being read as being included in a partition in a verification target area, and where the inactive games are read as being included in a non-verification target area, due to the active games undergoing an integrity and authenticity check, and where each game is placed within a separate partition);
storing a (Crowder, Paragraph [0045], see “…Each manifest includes a list of file records, wherein each record contains the name of a file stored on the hard disk device, and a signature value derived from the contents of the file on a device”, where “each manifest includes a list of file records” is being read as comprising a file, where “signature value” is being read as authentication data, where “hard disk device” is being read as one or more memories, wherein a file (file records) and authentication data (signature value) is stored in a partition in the verification target area of one or more memories (hard disk device));
verifying a signature of the (Crowder, Paragraph [0122], see “…the manifest partition is a list of files and their associated signature values, with a digital signature at the end of the partition, so that the entire partition is authenticated before loading”, where “signature values” is being read as authentication data associated with each file, where “digital signature” is being read as a signature, where a signature (digital signature) of the file is verified using the file and the authentication data (signature values) stored in the partition in the verification target area of the one or more memories (hard disk drive)) (Crowder, Paragraph [0128], discusses an embodiment related to utilization both the signature values of the files (authentication data) and the signature itself); 

	Crowder does not teach the following limitation(s) as taught by Campbell: storing a compressed file and authentication data created from the compressed file in the partition in the verification target area of the one or more memories (Campbell, Paragraph [0056], see “FIG. 6 illustrates a nonvolatile memory of a gaming machine used for on-the-fly encryption of data that is not preloaded on a secondary storage of the gaming machine…The nonvolatile memory 600 includes compressed files 601, game executable(s) 602…”, where “nonvolatile memory 600” is analogous to a memory comprising the verification target area, where the nonvolatile memory stores compressed files);
	verifying a signature of the compressed file using the compressed file and the authentication data stored in the partition in the verification target area of the one or more memories (Campbell, Paragraph [0077], see “…the compressed files are verified…the compressed files 601 may include a digital signature appended thereto…the installation module 237 may verify the compressed files 601 based on the digital signature…”, where a signature (digital signature) of the compressed file is verified); and
	based on a successful result of the signature verification, decompressing, and expanding the compressed file to the partition in the non-verification target area of the one or more memories (Campbell, FIG. 8, see “812”, “814”, “816”, where in steps “812” and “814”, the signature is verified and where in step “816”, based on a successful result of the signature verification, the file is decompressed and expanded into the non-verification target area of the one or more memories, where “secondary storage” is analogous to the non-verification target area of the one or more memories) (Campbell, Paragraph [0078], see “…the installation module 237 may verify the on-the-fly encryption data 608 based on the digital signature. While block 812 and block 814 described the verification of the compressed file and the on-the-fly encryption data as two separate operations, in some embodiments, the compressed file and the on-the-fly encryption data may be verified together based on the digital signature 612…the installation module 237 may generate a digital signature for the data stored in the nonvolatile memory 600 and compare the digital signature to the digital signature 612…”) (Campbell, Paragraph [0079], see “At block 816, file ‘X’ is decompressed to the secondary storage…the installation module 237 may decompress file ‘X’ of the compressed files 601 for installation into the secondary storage 208”, where “secondary storage 208” is analogous to a memory comprising the non-verification target area, where based on a successful result of the signature verification, the compressed file is decompressed to the partition in the non-verification target area of the one or more memories (secondary storage 208)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data integrity and non-repudiation, disclosed of Crowder, by implementing techniques for on-the-fly encryption on a gaming machine, comprising of verifying a signature of a compressed file and based on a successful result of the signature verification, decompressing and expanding the compressed file into a separate memory disclosed of Campbell.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of verifying a signature of a compressed file and based on a successful result of the signature verification, decompressing and expanding the compressed file into a separate memory. This allows for better security management by verifying a digital signature of a compressed file before decompressing the file and loading it onto a secure memory. Campbell is deemed as analogous art due to the art disclosing techniques for verifying a signature of a compressed file and decompressing the compressed file into a specific memory based on a successful result of the signature verification (Campbell, Paragraphs [0078 – 0079]). 

Regarding claim 8, Crowder teaches A non-transitory recording medium which, when executed by one or more processors on an information processing apparatus, cause the processors to perform an information processing method (Crowder, Paragraph [0050], see “Either within the gaming machine 10, or in the diagnostic system 140 attachable to the gaming machine 10, are executable instructions or a software program 70 for authentication of the components (authentication software 70), which may itself be one of the components 50 to authenticate if it is internal to the gaming machine 10…authentication software 70 is stored on a persistent storage media such as the hard disk device 90, ROM 77, EEPROM 64…or other type of persistent memory”, where “gaming machine 10” is being read as an information processing apparatus and where “persistent storage media” is being read as a recording medium which, when executed by one or more processors on an information processing apparatus, perform respective methods), comprising:
creating in one or more memories, a partition of a verification target area for verifying integrity and authenticity and a partition of a non-verification target area that does not verify the integrity and authenticity (Crowder, Paragraph [0017], see “…a component is authenticated as or within partitions on the hard disk device…the hard disk device contains multiple partitions containing, for example, the Linux operating system, gaming libraries and executables, and multiple games with each game being placed within a separate partition. During boot up, the manifest for the partitions is authenticated using PVSSR algorithm, and then each partition is authenticated when it is mounted or loaded by the operating system…Then the libraries are authenticated and loaded. Only the games that are active need to have their respective partitions authenticated and loaded…For example, and not by way of limitation, if a hard drive has 100 game partitions, but only 10 games are active, then only the 10 game partitions of the active games need to be authenticated at boot time”, where “hard disk device” is being read as one or more memories, where “if a hard drive has 100 game partitions, but only 10 games are active, then only the 10 game partitions of the active games need to be authenticated at boot time” is being read as having a verification target area and a non-verification target area, where “active games” is being read as being included in a partition in a verification target area, and where the inactive games are read as being included in a non-verification target area, due to the active games undergoing an integrity and authenticity check, and where each game is placed within a separate partition); 
storing a (Crowder, Paragraph [0045], see “…Each manifest includes a list of file records, wherein each record contains the name of a file stored on the hard disk device, and a signature value derived from the contents of the file on a device”, where “each manifest includes a list of file records” is being read as comprising a file, where “signature value” is being read as authentication data, where “hard disk device” is being read as one or more memories, wherein a file (file records) and authentication data (signature value) is stored in a partition in the verification target area of one or more memories (hard disk device));
verifying a signature of the (Crowder, Paragraph [0122], see “…the manifest partition is a list of files and their associated signature values, with a digital signature at the end of the partition, so that the entire partition is authenticated before loading”, where “signature values” is being read as authentication data associated with each file, where “digital signature” is being read as a signature, where a signature (digital signature) of the file is verified using the file and the authentication data (signature values) stored in the partition in the verification target area of the one or more memories (hard disk drive)) (Crowder, Paragraph [0128], discusses an embodiment related to utilization both the signature values of the files (authentication data) and the signature itself); 

Crowder does not teach the following limitation(s) as taught by Campbell: storing a compressed file and authentication data created from the compressed file in the partition in the verification target area of the one or more memories (Campbell, Paragraph [0056], see “FIG. 6 illustrates a nonvolatile memory of a gaming machine used for on-the-fly encryption of data that is not preloaded on a secondary storage of the gaming machine…The nonvolatile memory 600 includes compressed files 601, game executable(s) 602…”, where “nonvolatile memory 600” is analogous to a memory comprising the verification target area, where the nonvolatile memory stores compressed files);
verifying a signature of the compressed file using the compressed file and the authentication data stored in the partition in the verification target area of the one or more memories (Campbell, Paragraph [0077], see “…the compressed files are verified…the compressed files 601 may include a digital signature appended thereto…the installation module 237 may verify the compressed files 601 based on the digital signature…”, where a signature (digital signature) of the compressed file is verified); and
	based on a successful result of the signature verification, decompressing, and expanding the compressed file to the partition in the non-verification target area of the one or more memories (Campbell, FIG. 8, see “812”, “814”, “816”, where in steps “812” and “814”, the signature is verified and where in step “816”, based on a successful result of the signature verification, the file is decompressed and expanded into the non-verification target area of the one or more memories, where “secondary storage” is analogous to the non-verification target area of the one or more memories) (Campbell, Paragraph [0078], see “…the installation module 237 may verify the on-the-fly encryption data 608 based on the digital signature. While block 812 and block 814 described the verification of the compressed file and the on-the-fly encryption data as two separate operations, in some embodiments, the compressed file and the on-the-fly encryption data may be verified together based on the digital signature 612…the installation module 237 may generate a digital signature for the data stored in the nonvolatile memory 600 and compare the digital signature to the digital signature 612…”) (Campbell, Paragraph [0079], see “At block 816, file ‘X’ is decompressed to the secondary storage…the installation module 237 may decompress file ‘X’ of the compressed files 601 for installation into the secondary storage 208”, where “secondary storage 208” is analogous to a memory comprising the non-verification target area, where based on a successful result of the signature verification, the compressed file is decompressed to the partition in the non-verification target area of the one or more memories (secondary storage 208)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data integrity and non-repudiation, disclosed of Crowder, by implementing techniques for on-the-fly encryption on a gaming machine, comprising of verifying a signature of a compressed file and based on a successful result of the signature verification, decompressing and expanding the compressed file into a separate memory disclosed of Campbell.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of verifying a signature of a compressed file and based on a successful result of the signature verification, decompressing and expanding the compressed file into a separate memory. This allows for better security management by verifying a digital signature of a compressed file before decompressing the file and loading it onto a secure memory. Campbell is deemed as analogous art due to the art disclosing techniques for verifying a signature of a compressed file and decompressing the compressed file into a specific memory based on a successful result of the signature verification (Campbell, Paragraphs [0078 – 0079]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crowder, in view of Campbell, in further view of SATO (U.S. PGPub. 2022/0156842), hereinafter Sato.

	Regarding claim 4, Crowder as modified by Campbell do not teach the following limitation(s) as taught by Sato: The information processing apparatus of claim 1, wherein
	the circuitry is further configured to compress all of a plurality of files to generate one compressed file (Sato, Paragraph [0181], see “…the authentication program 60a compresses all the data files and creates one first compressed file. The first compressed file is in ZIP format, but the format is not limited to this”, where “compresses all the data files and creates one first compressed file” is analogous to compressing all of a plurality of files to generate one compressed file). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for data integrity and non-repudiation, disclosed of Crowder, and techniques disclosed of Campbell, by implementing techniques for a data processing system, comprising of compressing all of a plurality of files to generate one compressed file, disclosed of Sato.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an information processing apparatus, comprising of compressing all of a plurality of files to generate one compressed file. This allows for better security management in terms of processing the compressed files by mitigating file sizes to facilitate disk-space efficiency, as well as allowing for faster transmissions of compressed files over different storage mediums and/or networks. Sato is deemed as analogous art due to the art disclosing techniques for compressing all of a plurality of files to generate one compressed file (Sato, Paragraph [0181]).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499